Filed 7/7/16 In re C.T. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO



In re C.T., a Person Coming Under the
Juvenile Court Law.



CONTRA COSTA COUNTY CHILDREN
& FAMILY SERVICES BUREAU,                                            A146638
                                                                     (Contra Costa County Super. Ct.
    Plaintiff and Respondent,                                        No. JI3-00386)
    v.
T.T.,
    Defendant and Appellant.

         T.T., the mother of C.T., a child born in January 2013, appeals from the Contra
Costa County juvenile court’s order terminating her parental rights and setting adoption
as a permanent plan for C.T. pursuant to Welfare and Institutions Code section 366.26.1
Mother argues the court should have excepted her from termination based on her
beneficial relationship with C.T. and that it denied her due process of law by barring her
counsel from asking certain questions at the relevant hearing. We conclude mother does
not establish error and affirm the court’s order.




         1
             All statutory references are to the Welfare and Institutions Code.

                                                             1
                                     BACKGROUND
                                              I.
             Events Leading Up to the Setting of a Section 366.26 Hearing
       We extensively recounted the events leading up to the juvenile court’s setting of a
section 366.26 hearing in our previous unpublished opinion, T.T. v. Superior Court,
No. A144740, issued in August 2015. We will not repeat them here at great length. In
May 2013, the Contra Costa County Children and Family Services Bureau (Bureau) filed
a petition pursuant to section 300. C.T., then four months old, had been removed from
the custody of mother, then 20 years old, and detained because of mother’s2 alleged
failure to protect him pursuant to section 300, subdivision (b) for a number of reasons.
At the heart of the Bureau’s concerns was that mother had exposed C.T. to a physically
and emotionally abusive encounter between her and her father (C.T.’s grandfather) in
which police had intervened.
       The juvenile court found certain stipulated allegations to be true, asserted
jurisdiction over C.T. and, in its disposition order, ordered that C.T. be placed in foster
care and reunification services be provided to mother. At first, mother refused to
participate in services, but made enough progress by June 2014 to regain custody of C.T.
She then received family maintenance services.
       Mother subsequently violated her case plan by allowing grandfather unsupervised
visits with C.T. In September 2014, she engaged in another abusive encounter with
grandfather in C.T.’s presence. She did not disclose this encounter to the Bureau, then
lied about it and continued to allow grandfather unauthorized, unsupervised visits with
C.T.
       The Bureau filed a supplemental petition. The juvenile court sustained all of the
Bureau’s allegations, asserted jurisdiction and ordered that C.T. be placed in foster care.
At disposition, the court declined to order further services, terminated mother’s family

       2
         There were also allegations against C.T.’s father. The record indicates he did
not play any role in taking care of C.T. and never appeared in the proceedings.
Therefore, we do not discuss him further.
                                              2
reunification services and scheduled a section 366.26 hearing to consider terminating
mother’s parental rights and set a permanent plan for C.T.
       Mother filed a petition for an extraordinary writ with this court. In our previous
opinion, we noted that we were not without sympathy for mother’s view that she was a
capable mother and the long-time subject of grandfather’s abuse. Nonetheless, we were
required to concern ourselves with C.T.’s best interests. We concluded the juvenile court
and the Bureau had repeatedly warned mother that she could lose services, and possibly
C.T., if she allowed grandfather unsupervised access to him and engaged in more abusive
encounters with grandfather in C.T.’s presence. She did not heed these warnings.
Instead, she was deceptive with, and belligerent towards, the court and the Bureau and
resisted fully engaging in her case plan. For these reasons, as well as others that are not
germane to this appeal, we denied mother’s petition for extraordinary writ.
                                             II.
                           The Bureau’s Section 366.26 Report
   A. The Bureau’s July 2015 Report
       In its July 2015 report to the juvenile court in preparation for the 366.26 hearing,
the Bureau, caseworker Jennifer Lund reporting, indicated C.T., then two and a half years
old, had spent 22 of his 30 months of life outside of mother’s care. He had been living in
what the Bureau characterized as his “prospective adoptive home” in Contra Costa
County since October 2014. He was in good physical health, smiled and interacted with
others, and did not show fear of strangers. He showed “a clear bond to his prospective
adoptive mother,” who was a single parent with adult children. He sought her assistance
and affection often, even while in mother’s presence. He was “very attached” to her and,
the Bureau stated, “seeks her out for help, tries to speak to her, climbs into her lap and
runs to her to hug her. When social workers visit him at his home, he is happy to interact
with others, however, seeks his prospective adoptive parent out for support/affection.”
C.T. was responding well “to the prospective adoptive parent’s clear rules and
boundaries, because he knows what to expect, his tantrums are minimal.”


                                              3
       A doctor who examined C.T. found “ ‘red flags’ present for autism or a related
condition” and C.T. was referred for further assessments. Subsequently, he was found to
have “ ‘grossly age appropriate play skills,’ ” but “ ‘delayed’ ” speech. The Bureau
believed that his prospective adoptive parent was committed to him and that his current
home could best meet his special needs.
       The Bureau further reported that mother had filed for a restraining order against
grandfather in January 2015 and had obtained one. She regularly attended her visits with
C.T., which were changed in May 2015 from weekly to twice monthly. It “[was] clear”
she was bonded with C.T., but it was “not clear” that C.T. shared that same bond with
her. Lund and other visitation supervisors had witnessed C.T. “allow the mother to give
him affection or interact with him; however, he does not appear to seek her out for
affection or to engage with him a majority of the time.” In March 2015, “there were
several visitation notes that stated that ‘there is “no” non-verbal communication that
happens during the hour visit. If, and when there is, it lasts for minutes, if not seconds.’ ”
       The Bureau also reported that C.T. “had no reaction to the reduction of visitation
[in May 2015]. Additionally, he does not have any reaction to leaving a visit with the
mother when it is over. The reoccurring theme throughout the visits since October 2014
is [C.T.] throwing significant tantrums during visits and the mother not knowing how to
respond to him. She admitted this fact in December 2014. The mother has been
repeatedly coached in how to handle the tantrums by the visitation supervisors and foster
parent. She has chosen to allow the tantrums to go on and rewards the behaviors by
giving in to [C.T.’s] wishes or offering him something he would like.” [¶] . . . [C.T.]
does recognize her as someone he enjoys seeing, however, he does not recognize her as
his parent—to put it quite simply she has not parented him the majority of his life. [C.T.]
does not have a significant parent/child relationship that would outweigh the benefits of
legal permanency for [C.T.].”
       The Bureau also stated “mother has not changed the core factors that have brought
her to the attention of the [Bureau]. Although she has visited [C.T.] and loves him
dearly, she still denies her involvement and responsibility in the severe domestic violence

                                              4
incidents that resulted in [C.T.’s] two removals from her care. She has admitted that in
doing the services that were requested of her she did not feel that any of them were
helpful, and in fact, conveyed to a previous social worker that she feels [the Bureau]
makes ‘bigger deals’ out of things than they need to be. [¶] . . . Since the inception of
this case, [mother] has continuously blamed her father, the Bureau and her previous
social workers for [C.T.’s] removal from her care. Although she did participate in
services throughout her case plan and reports that she continues to participate in
parenting and other services, it is impossible for her to gain insight into the safety
concerns for [C.T.], if she does not first acknowledge her own responsibility in the
incidents.”
       The Bureau concluded that C.T. was adoptable and that this was the preferred plan
for him. It recommended the court terminate all parental rights and find adoption in his
best interests. His foster mother had successfully completed an adoption homestudy, and
the Bureau thought she had the most appropriate potential adoptive home for him.
   B. The Bureau’s September Update
       The Bureau, Lund again reporting, also submitted a September 25, 2015 update to
its section 366.26 report, in which it maintained its previous recommendations. It
reported that C.T. continued to do “exceedingly well” in his placement. His development
delays were assessed and not found to be on the autism spectrum, but there were concerns
about his lack of ability to make eye contact. He also “struggl[ed] through most” of his
weekly speech therapy sessions and had a hard time “focusing.”
       Mother continued to have successful visits with C.T. twice a month. C.T. was
“happy to visit with his mother, and just as happy to leave with his caregiver.” Mother
was “always happy to see [C.T.] and clearly expresse[d] her love to him.” The Bureau
was concerned that C.T. did not view mother as his parent. Also, although the Bureau
had encouraged mother to “meet [C.T.] where he [was] developmentally,” she
“consistently ignored advice and guidance, which . . . caused [C.T.] to have significant
tantrums during visits.”
       The Bureau continued to have concerns about “mother’s ability to control her own
                                              5
involvement in potential domestic violence situations.” According to police records, in
May 2015, a call to police was made by an unidentified female from mother’s cell phone,
who screamed that her boyfriend was going to kill her. Then, police were called to
mother’s residence regarding an early July 2015 incident. Her boyfriend told police
mother was “ ‘having mental issues and he doesn’t feel comfortable with her there and
says he pushed her outside.’ ” The boyfriend’s mother later said “the situation was
diffused and . . . mother was taken to the hospital for an anxiety attack.” Mother told the
Bureau she had had heated arguments with her boyfriend’s mother, who had “ ‘lied on
her’ ” and “ ‘choked her.’ ”
                                            III.
                               The Section 366.26 Hearing
       A. The Evidence Presented
       The section 366.26 hearing commenced on September 30, 2015. Several
witnesses testified. We summarize only that testimony relevant to the resolution of this
appeal.
       1. Jeanette Naku
       Jeanette Naku testified that she had supervised several visits between mother and
C.T. in both 2013 and 2014. Mother was attentive, loving and affectionate towards C.T.
Mother consoled C.T., carried and fed him, held him as he fell asleep, changed his diaper
and played with him. Naku saw nothing inappropriate occur between them. She did
witness C.T. leave the room when mother was present; she also saw C.T. have a tantrum
with mother, and mother redirect him and help him to settle down.
       2. Maritza Buckman
       Maritza Buckman, testified that she also supervised some visits between mother
and C.T. In a June 2015 visit, when C.T. threw himself on floor in a tantrum and cried,
mother carried him and he settled down. When the foster parent arrived, C.T. smiled and
walked over to her, and appeared comfortable with her. At the end of a July 2015 visit,
C.T. appeared to not want to go. In August 2015, C.T. hugged mother upon seeing her,
mother hugged and kissed him, and C.T. attempted to communicate verbally with her. In
                                             6
another August 2015 visit, C.T. appeared to cling to mother. During a September visit,
C.T. ran for the door at the conclusion of the visit, stopping to say goodbye to mother
only when he was prompted by the parent aide, and transitioned well back to the foster
parent.
          Buckman encouraged mother to discuss C.T.’s needs with his foster mother but
mother did not. Mother was encouraged to learn sign language in order to better
communicate with C.T., but she did not use any during visits. She said C.T. spoke fine
for his age and that she understood him even if others could not always do so. Prior to a
late July 2015 visit, mother remarked that her first priority was her newborn. She also
followed foster mother’s advice about how to give C.T. a drink.
          3. Melissa Leiva
          Social Worker Melissa Leiva testified that she observed mother and C.T. during
visits in July and August 2014, when C.T. was living with mother. In the August visit,
Mother was very attentive to and playful with C.T., who was well-dressed, clean, smiled
often and laid down near mother. Asked if she witnessed C.T. have any tantrums or
meltdowns during the July visit, Leiva said she did not.
          4. Mena Adams
          Mena Adams testified that she supervised visits between mother and C.T. from
December 17, 2014, until February 5, 2015. During one or another of these visits, mother
spent time on her cell phone, appropriately redirected C.T. when he had a tantrum,
blamed the Bureau for C.T.’s autism, played with C.T., calmed C.T. when he had
tantrums and spoke slowly to him, and had him repeat his words. Adams also observed
during one visit that mother spoke slowly to C.T. and in an age appropriate manner,
asked C.T. to repeat her, and encouraged C.T. Adams noted that there was usually a
smooth transition to the foster mother when she arrived to pick up C.T.
          5. Jennifer Lund
          The present caseworker for the case, Jennifer Lund, also testified. Lund said she
obtained her masters in social work in 2006, and had coursework in bonding. She has
worked as a social worker for the past ten years, including two and a half years handling

                                               7
private adoptions, and “much” of her job was “to assess children’s development, normal
behaviors, [and] traumatic behaviors.” She was assigned to the adoptions unit for the
Bureau about two months before the hearing.
       Lund testified that, as part of her assessment of a permanent plan for C.T., she
contacted others in May 2015 familiar with visitations between C.T. and mother. Mena
Adams told her that mother and C.T.’s interactions were positive. C.T. seemed bonded to
mother and happy to see her. However, C.T. threw “really bad tantrums” and mother
“wasn’t positive what to do about it.” A supervisor at the facility that supervised visits
from March 9, 2015, through May 8, 2015, said the first couple were difficult for C.T. in
that he did not know mother, but that this was typical for a child of his age who had been
removed from his mother’s care.
       According to Lund, C.T.’s foster mother said mother called to inquire about C.T.
every two to three weeks, but mother said she called weekly. Mother’s visits with C.T.
continued to be supervised. Lund believed that “mother has not addressed her mental
health issues.” Although she was out of her father’s home, where the domestic violence
occurred initially, “there are continuing incidents that would lead us to believe that there
are still highly volatile relationships in her life.” Also, Lund believed mother was still
not forthcoming about her current living situation based on Lund’s review of the police
report of the July 2015 incident discussed in the Bureau’s update.
       Lund testified that she observed one visit between mother and C.T., in May 2015.
C.T. had a tantrum and Lund thought mother “did not know how to respond to his
behavior. And he definitely did not seek affection in the same manner. He responded to
requests for affection willingly, but he did not seek affection of his own accord, the same
way that he does with his current caregiver.”
       Lund also testified about case notes for visits between C.T. and mother in
February, July and August 2015. These indicated that in one or the other of these visits
C.T. excitedly ran to mother and gave her a big hug and placed his head on her chest, and
that mother responded to him affectionately. In August 2015, a staff person from the
regional center where C.T. was assessed said he had a short attention span and was

                                              8
difficult to redirect. In March 2014, mother was able to soothe C.T.’s crying.
       At some point, Lund said, mother was advised to learn sign language to
communicate with C.T., but she did not do so. At her next visit, mother told Maritza
Buckman that “her son was fine and she didn’t feel that he had a speech delay.” Mother
signed a form allowing C.T.’s foster mother to take C.T. for treatment and assessments at
a regional center and sought to attend assessments. The Bureau denied her request
because services had been terminated.
       Lund thought C.T. had a bond with mother “similar to an aunt or an uncle or
someone that he would see on an ongoing basis,” but he “[did] not have a parent/child
bond with her. He doesn’t see her as a parent.” She based her conclusion on her
observations of C.T. with his mother and foster mothers, her communications with
mother without C.T. and her discussions with other social workers. She also analyzed the
relationship between mother and C.T. based on case notes provided by many visitation
supervisors.
       On the other hand, Lund thought C.T. was “significantly bonded” with his current
foster parent. Lund observed C.T. in his foster home monthly, including away from his
foster mother. She had seen him run to his foster mother, jump in her lap and give her
affection, and seek her approval when he had some stranger anxiety in her presence. He
went to her when he needed something, communicated with her so as to meet his needs,
and responded to her when there was a need for comfort regarding his tantrums or
behavior. Also, the foster mother had both created ways to communicate with C.T. non-
verbally and used sign language techniques that were being taught to C.T. She
recognized the need for C.T. to be assessed and followed through on what was asked of
her, such as regarding C.T.’s participation in speech therapy, play therapy and Head Start.
Lund believed it would be detrimental to C.T. to remove him from her care.
   B. Mother’s Exception to Termination Argument
       After the presentation of the evidence, mother’s counsel argued that the court
should not terminate mother’s parental rights, but instead should order a legal
guardianship or some other arrangement because of the beneficial relationship between

                                             9
mother and C.T., an exception to termination provided for in section 366.26,
subdivision (c)(1)(B)(i). She emphasized the testimony of those who had observed a
bond between them during visits, and discounted Lund’s conclusion that the bond was
not of a parent-child nature on the ground that Lund had only witnessed one visit.
       The Bureau’s counsel responded that C.T. did not have a bond with mother, as the
evidence indicated he suffered no detrimental effect from leaving mother, was happy to
go to foster mother and looked to her, and had been out of his mother’s care for over a
year. Also, mother had not moved past supervised visits imposed for C.T.’s protection.
Minor’s counsel concurred with the Bureau’s counsel.
   C. The Juvenile Court’s Section 366.26 Ruling
       The juvenile court adopted the Bureau’s recommendations. It noted that C.T. had
spent only 8 months in mother’s care and 2 years in the care of a foster parent. Thus, he
had not spent a “very significant portion of his life” in mother’s care. The evidence did
not indicate a negative interaction between mother and C.T.; “at worst, it was neutral.”
Mother “was able at times to soothe [C.T.] in the way that she had developed” and
“attempted to play . . . and interact with [C.T.] in appropriate ways.” However, the court
also concluded, C.T. had “very special and specific needs.” “[M]other has failed to show
that she’s able to meet those special needs, given her inability to redirect and help [C.T.]
through the tantruming behavior” and “her minimizing of the child’s language
development and language skills.” Therefore, she had not shown by a preponderance of
the evidence that the parent-child beneficial relationship exception applied to her case.
       The court also found no basis for ordering a legal guardianship or long-term foster
care for C.T. It found he was an adoptable child in great need, and appeared “very
bonded with an adoptive parent.” It found that through adoption, C.T. could find “a
permanent, forever, stable and loving home where he will thrive,” and that “[t]his
bouncing in and out of mother’s care will wreck havoc on [him] going forward.”




                                             10
       Accordingly, the court found by clear and convincing evidence that C.T. was
likely to be adopted, terminated all parental rights, and incorporated recommended
findings from the Bureau’s report into its order.
       Mother filed a timely notice of appeal.
                                       DISCUSSION
                                               I.
       Substantial Evidence Supports the Juvenile Court’s Rejection of Mother’s
                     Parent-Child Beneficial Relationship Claim.
       Mother first argues that the juvenile court erred in terminating her parental rights
because it should have applied the parent-child beneficial relationship exception based on
the evidence. We disagree.
   A. The Parent-Child Beneficial Relationship Exception
       The law regarding the court’s duty in these circumstances is clear. “The avowed
goal of dependency law is to protect children who are physically, sexually or emotionally
abused, neglected or exploited. [Citation.] Although the protection must focus on the
preservation of the family whenever possible, the child who cannot be returned to his or
her parent must be provided a stable, permanent home. [Citation.] That child must be
placed for adoption, in guardianship, or in long-term foster care. [Citation.]
       “Adoption, where possible, is the permanent plan preferred by the Legislature.
[Citations.] ‘Only if adoption is not possible, or if there are countervailing
circumstances, or if it is not in the child’s best interests are other, less permanent plans,
such as guardianship or long-term foster care considered.’ [Citation.] Adoption, of
course, requires terminating the natural parents’ legal rights to the child; guardianship
and long-term foster care leave parental rights intact.” (In re Autumn H. (1994)
27 Cal. App. 4th 567, 573–574 (Autumn H.).) Thus, once a parent has failed to reunify
with a child and the court finds that the child is likely to be adopted, the court “shall
terminate parental rights” unless the parent shows an exception should be made under the
circumstances. (§ 366.26, subd. (c)(1); Autumn H., at p. 574.)
       One such exception—asserted by mother below—is if the court “finds a

                                              11
compelling reason for determining that termination would be detrimental to the child”
because “[t]he parents have maintained regular visitation and contact with the child and
the child would benefit from continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).)
If the court finds that a parent has shown this parent-child beneficial relationship
exception applies by a preponderance of the evidence, the “ ‘preference for adoption is
overcome and the natural parent’s rights are not terminated.’ ” (See In re J.C. (2014)
226 Cal. App. 4th 503, 528–529.)
       The parent-child beneficial relationship exception applies when the subject
relationship “ ‘promotes the well-being of the child to such a degree as to outweigh the
well-being the child would gain in a permanent home with new, adoptive parents. In
other words, the court balances the strength and quality of the natural parent/child
relationship in a tenuous placement against the security and the sense of belonging a new
family would confer. If severing the natural parent/child relationship would deprive the
child of a substantial, positive emotional attachment such that the child would be greatly
harmed, the preference of adoption is overcome and the natural parent’s rights are not
terminated.’ ” (In re Derek (1999) 73 Cal. App. 4th 823, 827.)
       “The balancing of competing considerations must be performed on a case-by-case
basis and take into account many variables, including the age of the child, the portion of
the child’s life spent in the parent’s custody, the ‘positive’ or ‘negative’ effect of
interaction between parent and child, and the child’s particular needs. [Citation.] When
the benefits from a stable and permanent home provided by adoption outweigh the
benefits from a continued parent/child relationship, the court should order adoption.”
(In re Zachary G. (1999) 77 Cal. App. 4th 799, 811.)
       “Courts have required more than just ‘frequent and loving contact’ to establish the
requisite benefit for this exception. [Citation.] ‘Interaction between natural parent and
child will always confer some incidental benefit to the child.’ ” (In re Brandon C. (1999)
71 Cal. App. 4th 1530, 1534, quoting Autumn H., supra, 27 Cal.App.4th at p. 575.) “[T]he
parent must show that severing the natural parent-child relationship would deprive the
child of a substantial, positive emotional attachment such that the child would be greatly

                                              12
harmed. [Citation.] A biological parent who has failed to reunify with an adoptable child
may not derail an adoption merely by showing the child would derive some benefit from
continuing a relationship maintained during periods of visitation with the parent.” (In re
Angel B. (2002) 97 Cal. App. 4th 454, 466.)
   B. Our Standard of Review
       In reviewing for sufficient evidence a court’s ruling not to apply the parent-child
beneficial relationship exception, “we presume in favor of the order, considering the
evidence in the light most favorable to the prevailing party, giving the prevailing party
the benefit of every reasonable inference and resolving all conflicts in support of the
order.” (Autumn H., supra, 27 Cal.App.4th at p. 576.) In other words, we must affirm if
the ruling is supported by substantial evidence. (See In re Zachary G., supra,
77 Cal.App.4th at p. 809.) Further, “[i]t is the trial court’s role to assess the credibility of
the various witnesses, to weigh the evidence to resolve the conflicts in the evidence. We
have no power to judge the effect or value of the evidence, to weigh the evidence, to
consider the credibility of the witnesses or to resolve conflicts in the evidence or the
reasonable inferences which may be drawn from that evidence.” (In re Casey D. (1999)
70 Cal. App. 4th 38, 52–53.)
   C. Analysis
       Mother does not contest the juvenile court’s determination that C.T. was likely to
be adopted. Accordingly, we focus on the court’s determination that she did not establish
by a preponderance of the evidence that the parent-child beneficial relationship exception
applied to her case. Substantial evidence supports the juvenile court’s determination.
       There was substantial evidence that whatever relationship mother had with C.T., it
did not outweigh the benefits of adoption in his case. The evidence indicated mother had
an overall positive relationship with C.T., but not a parental one, and that mother
continued to engage in potentially harmful behaviors that led to the Bureau’s original and
supplemental petitions. As Lund characterized it, based on not only her own
observations, but also those of other workers she spoke to who were familiar with the
relationship and her own examination of case notes, C.T.’s relationship with mother was

                                              13
“similar to an aunt . . . or someone that he would see on an ongoing basis,” but “[h]e . . .
[did not] see her as a parent.”
       Substantial evidence also indicated that C.T. was a very young child, 30 months at
the time of the hearing, who had spent less than a third of his life in his mother’s care and
was not so close to her that he would be particularly harmed by the loss of his
relationship with her. Lund and the Bureau’s report indicated that he had come to see his
foster mother, not mother, as his more significant care provider. Lund’s, Adam’s and
Buckman’s testimony, as well as the Bureau’s report, indicated that C.T., while happy to
see mother, often made a smooth transition back to his foster mother at the end of a visit.
Also, Lund’s testimony and the Bureau’s report indicated that C.T. repeatedly had
tantrums with mother and that she was often ineffective in dealing with them, despite
coaching.
       Finally, as the juvenile court found, C.T. was a child with special needs that were
best dealt with if he were adopted. His assessment indicated, for example, that he was
delayed in his speech. Yet, Buckman testified that mother insisted C.T.’s speech was fine
and she was unwilling to use the sign language needed to better communicate him.
Substantial evidence further indicated this was to C.T.’s detriment, as it was reported that
the foster mother had success with C.T. as result of her commitment to grapple with his
special needs.
       Mother does not directly challenge much of this evidence. Instead, and despite her
claims to the contrary, she in effect asks that we reweigh the evidence in her favor and
ignore that which supports the court’s ruling. For example, she contends that the
evidence shows that C.T. “had the capacity . . . to form a parent/child relationship”; C.T.
“had a significant attachment to his mother as she provided excellent attention to his need
for physical care, nourishment, comfort, affection and stimulation”; mother “provide[d]
the needs for C.T. on a secure emtional level” and C.T. acted in “reciprocal” ways; and
“there was a measure of benefit here for C.T. to maintain the relationship with his
mother.” These contentions are based only on the evidence that favors her view,
however, and so are not persuasive under our substantial evidence standard of review.

                                             14
       Mother further contends that “there was no evidence that [C.T.] did NOT look to
his own mother as if it was NOT a parent/child relationship, or that the child did not view
his mother as his mother, bonded to her for affection, nurturing and basic needs.” As our
review of the evidence indicates, this is not the case.
       Mother also contends it is significant that the Bureau did not indicate in its report
that C.T. would not suffer detriment. This too is unpersuasive because the Bureau was
not required to do so. (See In re Angel B., supra, 97 Cal.App.4th at p. 466 [the social
service agency “is not required to produce evidence demonstrating that a minor would
not benefit from continued parental contact”].)
       Next, mother argues that “[t]he [Bureau’s] report and evidence is void of any
consideration or fact that the adoption is in the best interest of the child and outweighs the
detriment or benefit the child would suffer if parental rights were terminated.” This is
simply not the case. The Bureau’s report reviewed mother’s relationhip with C.T. and
concluded that “[C.T.] does not have a significant parent/child relationship that would
outweigh the benefits of legal permanency for [C.T.].” As we have discussed, Lund’s
and others’ testimony was consistent with this conclusion.
       Mother also argues that we should not take into account Lund’s conclusion about
mother’s relationship with C.T. because Lund had only observed one visit and
purportedly had “no” experience in bond recognition. Mother ignores Lund’s testimony
that she also relied for her analysis on her discussions with other social workers and her
review of case notes. Lund was also far more experienced than mother contends. While
Lund had recently starting working on adoption cases at the Bureau, her undisputed
testimony indicated that she was an experienced social worker with extensive experience
working with children and had studied bonding in the course of obtaining her advanced
social work degree.
       Mother cites two cases in support of her contentions, In re Casey D., supra, 70
Cal. App. 4th 38 and In re Brandon C., supra, 71 Cal. App. 4th 1530. It is unclear why,
however; both cases affirmed a juvenile court’s rejection of the parent-child beneficial
relationship exception. (In re Casey D., at pp. 49–53; In re Brandon C., at pp. 1533–

                                             15
1538.) They do nothing for mother’s cause.
       Finally, mother contends that, even if the evidence shows only that she had the
equivalent of an “aunt-like” bond with C.T., this is sufficient to prevent termination of
parental rights for the same reason that the Legislature has enacted certain relative
placement and relative inquiry provisions for section 300 cases. (See §§ 309 [regarding
temporary relative custody of a child delivered to a social service agency], 361.3 [giving
preferential consideration to a relative’s request for placement of a child removed from
physical custody of parents].) These provisions recognize the value of familial
relationships, but they do not govern after termination of parental rights.3
                                              II.
        Mother Does Not Establish That Her Due Process Rights Were Violated.
       Mother also argues that she was denied her right to due process of law under the
Fifth and Fourteenth Amendments of the United States Constitution because the court did
not allow her counsel to ask certain questions during the section 366.26 hearing.
Mother’s arguments are unpersuasive.
       First, mother contends that the juvenile court should have allowed her to cross-
examine Melissa Leiva about a telephone conversation she had with mother in
November 2014. The court refused to allow counsel to question Leiva about the
Bureau’s report that mother had not taken responsibility for the second removal incident
because the court did not see its relevance to the section 366.26 hearing and was quite
familiar with the circumstances of that removal, having heard testimony at the relevant
detention hearing. The court stated that it was considering whether to terminate parental
rights or apply one of the exceptions, and did not think “whether mother accepts
responsibility or not is related to the exceptions.”
       Second, mother contends that the juvenile court should have allowed her to ask
Lund about notes describing mother’s visits with C.T. in the first part of 2014. When

       3
         There is an exception to termination of parental rights regarding children living
with relatives in certain circumstances (§ 366.26, subd. (c)(1)(A)), but that section is
inapplicable and has not been invoked in this case.
                                              16
mother’s counsel sought to do so, the court interrupted her after one question and said it
would not allow much leeway for questions about a visit 18 months ago, when C.T. was
only about 13 months old. The court did not consider such visits “very relevant” to the
nature of the present mother-child relationship. Also, there had been “extensive
testimony about more current visits which is more reflective of the existing relationship.”
The court told counsel to “move on.”
       Counsel stated her purpose was to explore “the issue of bonding” and asked Lund
about a February 2014 visit in order to do so. The court told counsel to move on again.
It denied counsel’s request to submit an offer of proof as to the remainder of the case
notes she wanted to ask about, telling counsel she could not ask any more questions about
visits that occurred 18 or 19 months ago because “I find them not relevant to the analysis
to be applied here today.” For the same reason, the court twice prohibited counsel from
asking questions about C.T.’s behavior from January to April 2014 during the hearing.
       Aside from the most general of legal citations, such as about the juvenile court’s
duty to not restrict or prevent testimony “on formalistic grounds” (Guadalupe A. v.
Superior Court (1991) 234 Cal. App. 3d 100, 106), mother does not cite any legal
authority for her constitutional argument. We are entitled to disregard it for this reason
alone. (See, e.g., People v. Stanley (1995) 10 Cal. 4th 764, 793 [“ ‘[E]very brief should
contain a legal argument with citation of authorities on the points made. If none is
furnished on a particular point, the court may treat it as waived, and pass it without
consideration’ ”].)
       In any event, mother’s constitutional argument is not persuasive. Mother does not
establish the relevancy of the Bureau’s report about her failure to take responsibility to
her parent-child beneficial relationship exception claim, and the court did not rely on this
aspect of the Bureau’s report in deciding that the exception did not apply. Regarding
visitations in early 2014, the court held the section 366.26 hearing in September and
October 2015 and heard testimony from Naku and Lund about visitations in 2013 and/or
2014, as well as testimony about more recent visits. In this context, it ruled that mother’s
continued questioning about visitations so far back in time for a child who was not even

                                             17
three years old would not yield relevant evidence. We see no reason why the court erred
in making this determination. Similarly, in In re C.F. (2011) 193 Cal. App. 4th 549, the
juvenile court at a section 366.26 hearing heard a social worker’s testimony that mother
played a parental role before the Agency initially took the children into protective
custody three years before. The appellate court rejected mother’s contention that this
evidence mattered because “[t]he relevant question” was the quality of the parent-child
relationship at the time of the section 366.26 hearing. (In re C.F., at p. 557.)
       Furthermore, even assuming that the court erred in barring mother’s counsel from
making the inquiries that mother highlights, mother does not establish that she was
prejudiced by the court’s doing so. (See In re F.S. (2016) 243 Cal. App. 4th 799, 809–811
[noting that generally, “[a] parent has a right to due process in dependency proceedings,”
but finding any error was harmless].) In In re G.B. (2014) 227 Cal. App. 4th 1147, a
mother argued that the court abused its discretion in finding that mother failed to make a
prima facie case that an order terminating her reunification services should be modified
because she “ ‘had no opportunity to present evidence, to defend and expand upon the
merits of her section 388 petition, or to cross-examine witnesses.’ ” (Id. at p. 1162.) The
court found any error was harmless because she did not identify any additional evidence
that she could have presented. (Ibid.) The same is true here. There was ample evidence
presented to support the court’s conclusion that the exception did not apply. We can
think of nothing mother could have presented to change this conclusion and she has not
identified anything.
                                      DISPOSITION
       The order appealed from is affirmed.




                                             18
                            STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




In re C.T. (A146638)


                       19